                       UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF OHIO
                             EASTERN DIVISION


UNITED STATES OF AMERICA,                 )       CASE NO. 4:18CR623
                                          )
                      PLAINTIFF,          )       JUDGE SARA LIOI
                                          )
vs.                                       )
                                          )       ORDER
ANTWON D. WILLIAMS,                       )
                                          )
                                          )
                     DEFENDANT.           )

       This matter is before the Court upon Magistrate Judge George J. Limbert's report

and recommendation that the Court ACCEPT Defendant Antwon D. Williams'

("Defendant") plea of guilty and enter a finding of guilty against defendant. (Doc. No.

17.)

       On October 24, 2018, the government filed an indictment against defendant.

(Doc. No. 1.) On February 5, 2019, this Court issued an order assigning this case to

Magistrate Judge Limbert for the purpose of receiving defendant's guilty plea. (Doc. No.

15.)

       On February 6, 2019, a hearing was held in which defendant entered a plea of

guilty to count 1 of the indictment, charging him with Distribution of Cyclopropyl

Fentanyl, in violation of 21 U.S.C. Section 841(a)(1) and (b)(1)(C) and count 2 of the

indictment, charging him with Possession with Intent to Distribute Controlled

Substances, in violation of 21 U.S.C. Section 841(a)(1) and (b)(1)(B)(iii). Magistrate

Judge Limbert received defendant's guilty plea and issued a Report and Recommendation
("R&R") recommending that this Court accept the plea and enter a finding of guilty.

(Doc. No. 17.)

       Neither party objected to the Magistrate Judge's R&R in the fourteen days after it

was issued.

       Upon de novo review of the record, the Magistrate Judge's R&R is ADOPTED.

Specifically, the Court finds as follows: that the defendant is competent to enter a plea,

that he understands his constitutional rights, that he is aware of the consequences of

entering a plea, and that there is an adequate factual basis for the plea. The Court further

finds that the plea was entered knowingly, intelligently, and voluntarily. Accordingly, the

defendant's plea of guilty is APPROVED.

       Therefore, the defendant is adjudged guilty of count 1 in violation of 21 U.S.C.

Section 841(a)(1) and (b)(1)(C) and count 2 in violation of 21 U.S.C. Section 841(a)(1)

and (b)(1)(B)(iii). The sentencing will be held on May 29, 2019 at 10:00 a.m.

        IT IS SO ORDERED.



Dated: April 18, 2019
                                               HONORABLE SARA LIOI
                                               UNITED STATES DISTRICT JUDGE
